DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-Jung (US 20110209661 A1) in view of Bauer (“How to Grill Pizza”).
Regarding claim 1, Fritz-Jung teaches (Paragraph 0056) an automated pizza assembly system, wherein a pan 62 (second carrier device) with dough is provided, and the dough within the pan is pressed (shaped) which would necessarily produce a flattened shaped dough with a first side and a second side. Fritz-Jung further teaches (Paragraph 0056) pan 62 (second carrier device) hold the pressed (shaped) dough is moved to a sauce station followed by a cheese station, and then a worker can apply additional toppings or perform additional tasks to the dough within pan 62 to create a desired pizza. It is noted that in the pizza making process taught by Fritz-Jung, no explicit mention is made of a first carrier device, and the dough is initially on pan 62 (second carrier device) prior to shaping. Fritz-Jung is still compatible with the applicant’s claimed invention, as the dough can be removed from pan 62 after pressing, placed on the first carrier device to be partially cooked, and then returned to pan 62 for the application of toppings, i.e. an intervening step for the use of the first carrier device could be integrated into the teaching of Fritz-Jung without teaching away from the process of Fritz-Jung. The pan 62 (second carrier device) taught by Fritz-Jung would necessarily have a bearing surface to hold the pizza dough, as depicted in Figure 3 of Fritz-Jung. Furthermore, the side of the pizza dough on which toppings are placed, as depicted in Figures 19A-C of Fritz-Jung may be regarded as the first side of the pizza, and the side in contact with pan 62 may be regarded as the second side of the pizza. Fritz-Jung further teaches (Paragraph 0056) the worker can then place pan 62 in the oven or on an oven conveyor for baking of the pizza. While not explicitly described, baking the pizza in an oven as taught by Fritz-Jung may be understood to fully cook the pizza, as oven baking is the final step in the pizza preparation process as shown by step 90 in Figure 7 of Fritz-Jung.
Fritz-Jung is silent on providing a first carrier device, the first carrier device having a bearing surface for contacting the pizza dough. Fritz-Jung is further silent on placing the shaped dough on the first carrier device, the first side of the shaped dough facing the bearing surface of the first carrier device. Fritz-Jung is further silent on grilling the shaped dough on the first carrier device to provide a pizza crust having a first side and a second side, the pizza crust becoming partially cooked on the first side of the pizza crust.
Bauer teaches (Steps 3 and 4) a method of grilling pizza dough, wherein pizza dough is shaped and placed onto hot grill grates (bearing surface of a carrier device as shown in the images immediately beneath Step 4). Bauer further teaches (Steps 5 and 6) grilling the pizza dough until the dough is lightly browned (partially cooked) on one side (first side) and then removing the pizza dough from the grill. In addition, Bauer teaches (Step 7) placing ingredients on the grilled side (first side) of the pizza dough.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the grilling process of Bauer since both are directed to processes of preparing pizza dough, since the grilling step of Bauer could be integrated into the process of Fritz-Jung between the dough pressing step and the addition of toppings step, since it is known in the art to grill pizza dough on a carrier device and to place ingredients on the grilled side of the dough as shown by Bauer, since grills better mimic a wood fired oven than a conventional indoor oven and the smoke from the grill will help give a pizza great flavor that cannot be obtained from a regular oven (Bauer, Second Paragraph), since grilling dough is an easy process (Bauer, Third Paragraph), since grilling dough provides a texture to the surface that would not be obtainable from a conventional flat oven pan and some consumers prefer foods with different textures, and since grilling the dough before adding ingredients will stiffen the dough, making it easier to handle and the ridged surface would prevent ingredients from sliding around on the surface of the dough during transportation which could otherwise leave the ingredients unevenly distributed.
Regarding claim 2, Fritz-Jung as modified above teaches (Paragraph 0056) system 50 can place pan 62 (second carrier device) on a conveyor for carrying the pizza through the oven, where the pizza may be partially cooked according to the method taught by Bauer as shown above. 
Regarding claims 3 and 4, Fritz-Jung as modified above teaches (Paragraph 0063, Fig. 3 #62, 60, 700, 800) the pan 62 (carrying the pizza) can be removed by a robot 60 and placed on the oven conveyor track 700 that carries pizza pan 62 through the oven 800, which necessitates the pizza passing through an entrance and exit of the oven. 
Regarding claims 7 and 8, Fritz-Jung teaches (Paragraph 0056, Fig. 3 #600) system 50 can place pan 62 into manual station 600 (assembly station), wherein a worker can apply additional toppings or perform additional tasks to the dough within pan 62 to create a desired pizza.
Regarding claims 11 and 12, Fritz-Jung teaches (Paragraph 0057) manual station 600 can include a work surface 602 and storage bins 604 (garnish receptacles) containing a variety of additional toppings (garnished) that may be utilized to create a customized pizza.
Regarding claim 13, Fritz-Jung is silent on providing a decorative design on the bearing surface of the first carrier device.
	Regarding claim 14, Fritz-Jung is silent on grilling the shaped dough on the first carrier device to provide a decorative design on the first side of the pizza crust.
	Regarding claim 15, Fritz-Jung is silent on providing a first grate as the bearing surface on the first carrier device for suspending the pizza dough on the first carrier device.
	Bauer teaches (Steps 3 and 4) a method of grilling pizza dough, wherein pizza dough is shaped and placed onto hot grill grates (a decorative design as shown in the images immediately beneath Step 4). Bauer further teaches (Steps 5 and 6) grilling the pizza dough until the dough is lightly browned (partially cooked) on one side (first side) and then removing the pizza dough from the grill, where the image on the right immediately below Step 6 shows that grilling has resulted in a decorative design on the first side of the pizza crust. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to provide the surface of the first carrier device with a grill grate and to grill the pizza dough such that the decorative design of the grill grate was imparted to the first side of the pizza dough as shown by Bauer, since both are directed to methods of preparing pizza dough, since both teach heating pizza dough, since grilling pizza dough to give the dough grid marks (decorative design) is known in the art as shown by Bauer, since grilling dough provides a texture to the surface that would not be obtainable from a conventional flat oven pan and some consumers prefer foods with different textures and appearances, and since grilling the dough before adding ingredients will stiffen the dough, making it easier to handle and the ridged surface would prevent ingredients from sliding around on the surface of the dough during transportation which could otherwise leave the ingredients unevenly distributed.
Regarding claim 20, Fritz-Jung teaches (Paragraph 0056) an automated pizza assembly system, wherein dough within a pan is pressed (shaped) which would necessarily produce a flattened shaped dough with a first side and a second side. Fritz-Jung further teaches (Paragraph 0056) the worker can then place pan 62 in the oven or on an oven conveyor for baking of the pizza. While not explicitly described, baking the pizza in an oven as taught by Fritz-Jung may be understood to fully cook the pizza, as oven baking is the final step in the pizza preparation process as shown by step 90 in Figure 7 of Fritz-Jung.
Fritz-Jung is silent on providing a carrier device, the carrier device having a bearing surface for contacting the pizza dough. Fritz-Jung is further silent on placing the shaped dough on the carrier device, the first side of the shaped dough facing the bearing surface of the carrier device. Fritz-Jung is also silent on the bearing surface of the carrier device being provided with a three-dimensional decorative design. Additionally, Fritz-Jung is silent on grilling the shaped dough on the carrier device to provide a pizza crust having a first side and a second side, the pizza crust becoming partially cooked on the first side of the pizza crust, wherein grilling the shaped dough on the carrier device provides a decorative design on the first side of the pizza crust.
Bauer teaches (Steps 3 and 4) a method of grilling pizza dough, wherein pizza dough is shaped and placed onto hot grill grates (bearing surface of a carrier device as shown in the images immediately beneath Step 4, where the grates comprise a three dimensional decorative design). Bauer further teaches (Steps 5 and 6) grilling the pizza dough until the dough is lightly browned (partially cooked) on one side (first side) and then removing the pizza dough from the grill, where the image on the right immediately below Step 6 shows that grilling has resulted in a decorative design on the first side of the pizza crust. In addition, Bauer teaches (Step 7) placing ingredients on the grilled side (first side) of the pizza dough.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the grilling process of Bauer since both are directed to processes of preparing pizza dough, since the grilling step of Bauer could be integrated into the process of Fritz-Jung between the dough pressing step and the addition of toppings step, since it is known in the art to grill pizza dough on a carrier device  with grill grates comprising a decorative design that is imparted to the dough upon grilling and to place ingredients on the grilled side of the dough as shown by Bauer, since grills better mimic a wood fired oven than a conventional indoor oven and the smoke from the grill will help give a pizza great flavor that cannot be obtained from a regular oven (Bauer, Second Paragraph), since grilling dough is an easy process (Bauer, Third Paragraph), since grilling dough provides a texture to the surface that would not be obtainable from a conventional flat oven pan and some consumers prefer foods with different textures and appearances, and since grilling the dough before adding ingredients will stiffen the dough, making it easier to handle and the ridged surface would prevent ingredients from sliding around on the surface of the dough during transportation which could otherwise leave the ingredients unevenly distributed.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-Jung (US 20110209661 A1) in view of Bauer (“How to Grill Pizza”), and further in view of Stein (DE 3834166 A1).
Fritz-Jung as modified above is silent on providing an open flame in the oven to bake the partially cooked pizza.
Stein teaches (Paragraph 0006) a process for production of pizzas, wherein pre-baked dough is now passed through an oven or with the aid of flame-permeable conveying means, such as steel belts, steel mesh or the like, and the oven is heated in that it contains an open fire with the flames directed directly at the pre-baked dough from below.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the open fire oven of Stein since both are directed to process of preparing pizzas, since both teach conveyor ovens, since using an open fire in a conveyor oven is known in the art as shown by Stein, and since the oven of Stein allows for both industrial production (larger volume of output or faster speed) and provides the taste benefits associated with open fire pizzas (Stein, Paragraph 0001, 0003).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-Jung (US 20110209661 A1) in view of Bauer (“How to Grill Pizza”), and further in view of Beech (US 20040154611 A1).
Fritz-Jung as modified above is silent on providing a refractory lining within the oven to retain heat within the oven.
Beech teaches (Paragraphs 0001, 0014, 0016) an inner refractory lining for an oven cast using refractory castable material, wherein the oven is suitable for preparation of food. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the refractory lining taught by Beech, since both are directed to using ovens for the preparation of food, since refractory linings for ovens are known in the art as shown by Beech, since the oven made according to the specifications of Beech can assume a wide range of external shapes (Beech Paragraph 0036) allowing it to be built to meet specific uses, and since the ability a convex cavity may be formed in the center area of the cavity in the oven of Beech to thereby lower the oven lining into closer proximity with food to be cooked, which may enhance the cooking process and retain structural integrity (Beech, Paragraph 0042).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-Jung (US 20110209661 A1) in view of Bauer (“How to Grill Pizza”), and further in view of Rader (US 20130101709 A1).
Regarding claim 9, Fritz-Jung as modified above is silent on providing a sauce receptacle in the assembly station.
Regarding claim 10, Fritz-Jung as modified above is silent on placing sauce in the sauce receptacle and applying sauce from the sauce receptacle on the partially cooked pizza crust. 
Rader teaches (Paragraph 0006) a method and system for assembling pizza using an order preparation area (assembly station) including a preparation table with multiple discrete bins or containers for holding various sauces, cheese, and/or toppings. Rader further teaches (Paragraph 00) a monitor first displays instructions to apply the sauce to the pizza dough, and the monitor then displays an indication that the appropriate amount of a selected ingredient has been applied to the pizza.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the sauce container and application method of Rader since both are directed to methods of preparing a pizza, since both teach the use of assembly stations for holding ingredients, since it is known in the art to store sauce in a container in an assembly area and to apply the sauce to a pizza, since a customer may desire extra sauce on their pizza which could be added at the assembly station, since the assembly station of Rader allows for controlling the amounts of the sauce, cheese, and toppings for each pizza such that cost controls can be realized (Rader, Paragraph 0004).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-Jung (US 20110209661 A1) in view of Bauer (“How to Grill Pizza”), and further in view of Papalexis (US 4273496 A).
Fritz-Jung as modified above is silent on providing a second grate as the bearing surface on the second carrier device for suspending the partially cooked pizza crust in the oven.
Papalexis teaches (Col. 2, lines 28-37) a device for depanning freshly baked goods, and in particular pizza, soon after they leave an oven comprising: a pan conveyor adapted to extend from the oven, at least one baking pan having a plurality of perforations (grate) there through disposed on said pan conveyor and moveable thereby in a feed path from the oven, and adapted to carry a baked good from the oven; a pin-block conveyor associated with said pan conveyor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the perforated baking pan (grate) of Papalexis since both are directed to methods of baking pizza, since both use conveyor ovens, since perforated pans are known in the art as shown by Papalexis, and since a perforated pan can be used with pins which can extend through the perforations thereby lifting the baked good in said pan and separating it therefrom, which minimizes or eliminates any possible damage to the baked good (Papalexis Col. 1, lines 29-33; Col. 2, lines 50-54).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-Jung (US 20110209661 A1) in view of Bauer (“How to Grill Pizza”), and further in view of Kordic (US 5417150 A).
Regarding claim 17, Fritz-Jung as modified above is silent on the predetermined configuration being round. 
Regarding claim 18, Fritz-Jung as modified above is silent on the predetermined configuration being rectangular.
	Kordic teaches (Col. 1, lines 12-15) Pizza pies typically have an annular (round) configuration, although square and rectangular-shaped pizzas are also known and have had some recent acceptance in the consumer market.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the teaching of Kordic since both are directed to making pizzas, since round and rectangular pizzas are known in the art as shown by Kordic, since different customers may have different preferences for either round or rectangular pizzas, and since the predetermined configuration is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration is significant (See MPEP 2144.04 IV. B).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-Jung (US 20110209661 A1) in view of Bauer (“How to Grill Pizza”) and Rader (US 20130101709 A1), and further in view of Leggi (US 6598514 B2).
Fritz-Jung as modified above is silent on the assembly station including a heating mechanism for the sauce receptacle, further comprising heating the sauce receptacle.
Leggi teaches (Col. 2, lines 63-67; Col. 3, lines 1-6; Fig. 1 #22) a kiosk (assembly station) for preparing portions of Italian-style pasta, wherein sauces are heated in stainless steel containers 22 heatable by electrical resistance heaters or a gas burner. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporated the step of heating the sauce in the heated sauce containers taught by Leggi since both are directed to assembling a food product, since both teach the use of sauces, since it is known in the art to heat sauces in a sauce container as shown by Leggi, since heating the sauce could lower the cooking time required to cook the pizza as a whole, and since heating the sauce may maintain the quality of the sauce or prevent deterioration.
Response to Arguments
Applicant's arguments filed 01/31/2022 with the Pre-Appeal Request have been fully considered.
The majority of the Applicant’s arguments are directed against the secondary reference Guan (US 20100266729 A1). These arguments against Guan are accepted. However, a new grounds of rejection has now been made over Fritz-Jung (US 20110209661 A1) in view of Bauer (“How to Grill Pizza”), as shown above. 
The Applicant also argues that the Examiner has not provided an explanation as to why a person of ordinary skill in the art would be motivated to modify the process of Fritz-Jung to remove the dough from pan 62 after pressing, place the dough on a first carrier device to be partially cooked, and then return the dough to pan 62 for subsequent processing. This argument is made specifically against Guan, but will be addressed as the argument also applies to the newly cited secondary reference Bauer. As shown above,  the dough grilling process of Bauer would be obvious to incorporate into the pizza preparation process of Fritz-Jung since grills better mimic a wood fired oven than a conventional indoor oven and the smoke from the grill will help give a pizza great flavor that cannot be obtained from a regular oven (Bauer, Second Paragraph) which many consumers would prefer over the taste of conventional oven cooked pizza, since grilling dough is an easy process (Bauer, Third Paragraph) and therefore easily integrated into the process of Fritz-Jung, since grilling dough provides a texture to the surface that would not be obtainable from a conventional flat oven pan and some consumers prefer foods with different textures, and since grilling the dough before adding ingredients will stiffen the dough, making it easier to handle and the ridged surface would prevent ingredients from sliding around on the surface of the dough during transportation which could otherwise leave the ingredients unevenly distributed. In particular, grilled dough will be resistant to changes in shape relative to uncooked dough, which would prevent accidental deformations of the dough in later processing steps such as the addition of sauce and toppings where hands or cooking implements come into contact with the dough. Also, the ridged surface produced by grilling would better hold in place sauce and ingredients relative to a smooth surface if the pizza was ever accidently angled causing ingredients to slide from one end to another. Therefore, adding the grilling step of Bauer after shaping and before adding ingredients would be obvious to one of ordinary skill in the art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In addition, as claim 1 remains rejected, dependent claims 2-19 also remain rejected. Claim 20 also remains rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792